[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL JUDGMENT  ORDER
(1) The defendant having indicated that he does not question the reasonableness of plaintiff's affidavit and request for counsel fees, counsel fees are awarded in the amount of $11,425.00.
(2) Counsel for the defendant objects to the taxation of costs of $1,031.25, representing the bill submitted by Ronald Milone, a fact witness. The plaintiff should file a bill of costs and the Court will hear the parties on those items in dispute.
BY THE COURT
Anthony V. DeMayo, State Trial Referee